DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Warren; Monique (US 20130112148 A1; hereinafter Warren) in view of Nieves; Julian R. (US 20120103481 A1; hereinafter Nieves).
Regarding claim 1 Warren teaches:
    PNG
    media_image1.png
    656
    546
    media_image1.png
    Greyscale

A shell comprising: a first panel comprising: a shape including a corner. (See Fig. 10)
An access hole allowing access to an interior of the hay bag. 
A second panel comprising: a shape with a corner, wherein the shape of the second panel corresponds to the shape of the first panel and is solid. (See  Fig. 10); [0051]
Wherein the corner of the second panel is coupled to the corner of the first panel. (See  Fig. 10 #81); [0051]
And an opening between the first panel and the second panel. (See Fig. 10 #84); [0060] an open top 84 through which feed can be introduced.
A hanger coupled to the corner of the first panel of the shell. (See Fig. 10 #86b, 89, 91); [0060]
Wherein the hanger further couples to the corner of the second panel. (See Fig. 10 #86a, 89, 91); [0060]
Warren does not explicitly teach:
Wherein the hanger does not couple anywhere else on the first panel such that when hung, the hay bag hangs at an approximate forty-five-degree angle.
Nieves teaches:
Wherein the hanger does not couple anywhere else on the first panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas. Furthermore, the strap Nieves would allow the bag to hang at an approximate forty five degree angle. Further it should be noted, the “when hung” clause can be construed as intended use. As such, the examiner contends Warren, as modified, is able to function as intended.
Regarding claim 2 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren does not explicitly teach. However Nieves further teaches:
Wherein the hanger further couples to the corner of the second panel but does not couple anywhere else on the second panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas.
Regarding claim 3 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 2. Warren further teaches:
Hanger coupled to the shell at the corners. (See Fig. 10 #86a, 89, 91); [0060] The flexible loops 86a, 86b, 87a, 87b, 88a, and 88b re disposed and configured such that the feeding device 80 can be hung from a wall, post, beam or the like by means of a strap 89 provided with closable hooks 91.
Coupling loops for back panel. (See Fig. 10 #86a, 88a, 87b); [0060] 
Coupling loops for front panel. (See Fig. 10 #86b, 88b, 87a); [0060]
Warren 
Wherein the hanger only couples to the shell at the corner of the first panel and the corner of the second {9373722: }panel.
Nieves further teaches:
Wherein the hanger further couples to the corner of the first and second panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas.
Regarding claim 4 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 3. Warren further teaches:
Hanger coupled between the corner of the first panel and the corner of the second panel. (See Fig. 3 #36); [0056] flexible loops 35, 36, 37, 38 and 39 by which the feeding device 10 can be conveniently be grasped to be dragged or secured with straps, ropes or the like.
It would have been obvious to one of ordinary skill within the art at the time of filing to include coupling between the corner of the first and second panels of Warren in order to gain the advantages of additional connection points for conveniently dragging or hanging.
Regarding claim 5 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A lead. (See Fig. 10 #86a, 86b, 87a, 87b, 88a, 88b)
A ring coupled to a lead.
Regarding claim 6 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 5. Warren further teaches:
A hook that couples to the ring. (See Fig. 10 #91)
A strap. (See Fig. 10 #89)
Regarding claim 7 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
The shape of the first panel is generally square shaped. (See Fig. 10); [0061] in certain embodiments of the present invention a flexible receptacle is dimensioned and configured to accommodate a standard size square or rectangular bale of hay.
Regarding claim 8 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
Wherein the first panel includes a grid, and the access hole includes the spaces between the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
Regarding claim 12 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A grid; Spaces within the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open 
Warren, in view of Nieves, does not explicitly teach where the grid with spaces is disposed on the second panel. However, it would have been obvious to one of ordinary skill within the art at the time of filing to include a grid with spaces on the second panel in order to gain the advantages of dual feeding, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A flap that covers the opening in the shell when closed. (See Fig. 2 #29); [0054]
It would have been obvious to one of ordinary skill within the art at the time of filing to include a flap, as disclosed by Warren, in order to protect the contents of the bag.
Regarding claim 14 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A fastener that selectively fastens the opening in the shell. (See Fig. 2 #30); [0055] the feed entry opening is disposed on an edge or top wall of the feeder and the reversible sealing mechanisms are chosen from the group including, but not limited to, zippers, snaps, ties, buckles, hook and loop fastener such as Velcro.TM. and the like.
Warren, in view of Nieves, to include a fastener that selectively fastens, as disclosed by Warren, in order to protect the contents of the bag.
Regarding claim 15 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren further teaches:
A first panel. (See  Fig. 10); [0051]
A general square shape including a corner. (See Fig. 10); [0061] in certain embodiments of the present invention a flexible receptacle is dimensioned and configured to accommodate a standard size square or rectangular bale of hay.
A grid; Spaces within the grid. (See Fig. 10 #83); [0060] The size of the mesh openings of the front open mesh 83 is chosen to permit only limited amounts of animal feed disposed within the receptacle to be accessed through the open mesh 31 by a feeding animal such that the feeding animal consumes the contents of the receptacle over a period of time is dependent upon the size of the mesh openings.
A second panel comprising a shape with a corner, wherein the shape of the second panel corresponds to the shape of the first panel. (See Fig. 10); [0051] the feeder has the form of a flexible bag-like receptacle, having a front wall, a back wall, a closed bottom and an open top; wherein the open top is configured to function as a feed entry opening and wherein at least a portion of front wall comprises a flexible feeding mesh.
Wherein the corner of the second panel is coupled to the corner of the first panel. 
An opening between the first panel and the second panel. (See Fig. 10 #84); [0060] an open top 84 through which feed can be introduced.
A fastener that selectively fastens the opening in the shell. (See Fig. 2 #30); [0055] the feed entry opening is disposed on an edge or top wall of the feeder and the reversible sealing mechanisms are chosen from the group including, but not limited to, zippers, snaps, ties, buckles, hook and loop fastener such as Velcro.TM. and the like.
A flap that selectively covers the opening in the shell when closed. (See Fig. 2 #29 where the user could fold the flap back to expose the zipper, or fold forward to cover); [0054]
Hanger coupled to the shell at the corners. (See Fig. 10 #86a, 89, 91); [0060] The flexible loops 86a, 86b, 87a, 87b, 88a, and 88b re disposed and configured such that the feeding device 80 can be hung from a wall, post, beam or the like by means of a strap 89 provided with closable hooks 91.
Coupling loops for back panel. (See Fig. 10 #86a, 88a, 87b); [0060] 
Coupling loops for front panel. (See Fig. 10 #86b, 88b, 87a); [0060]
Wherein the opening between the first panel and the second panel remains open when hung. (See Fig. 10 #84); [0060]
Warren does not explicitly teach:
Wherein the hanger does not couple anywhere else on the first panel such that when hung, the hay bag hangs at an approximate forty-five-degree angle.
Nieves 
Wherein the hanger does not couple anywhere else on the first panel. (See Fig. 7 #5, 9, 20); [0052] only one of the openings (9) is being used in this figure to attach to both device(s) for removably attaching (7).
It would have been obvious to one of ordinary skill within the art at the time of filing to rearrange the clip (91) of Warren to attach to the same side (86a, 86b or 87a, 87b), as taught by Nieves, such that the strap (89) forms a loop in order to gain the advantages of having flexibility in hanging locations, such as corner areas. Warren discloses that the strap (89) may configured in a plurality of strap configurations in order to allow for hanging the bag from multiple locations [0060]. Furthermore, the strap configuration of Nieves would allow the bag to hang at an approximate forty five degree angle.
Additionally, it is clear that the prior art structure of Warren, as modified, is capable of having fodder added to the opening without the need for the bag to be removed from the hanging position. Since the prior art structure is capable of performing the intended use, it meets the claim.	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Nieves, further in view of Torres; Tio et al. (US 10806122 B1; hereinafter Torres).
Regarding claim 9 Warren, in view of Nieves, as shown above, discloses all of the limitations of claim 1. Warren, in view of Nieves, does not explicitly teach. However, Torres teaches:
The first panel is a solid panel, and the access hole is a hole in the solid panel. (See Fig. 1 #18); (Column 2, lines 45-50)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Warren, in view of Nieves, to incorporate the teachings of Torres in .
Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
The affidavit under 37 CFR 1.132 filed 12/08/2021 is insufficient to overcome the rejection of the claims based upon the rejections under 35 U.S.C. 103 as set forth in the last Office action because: attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

 clips, can be used, in combination with the flexible loops, to hang the bag using a plurality of different strap configurations in order to hang the bag from a wall, post, beam, or the like, see [0060].  The prior art of Nieves has been used to disclose coupling a hanger to a corner of a bag to form a looped strap. In the particular strap configuration of Nieves, when hung, the bag would naturally hang at an approximate forty-five degree angle. Furthermore, as noted above, “when hung” is part of an optional/intended use clause, wherein Warren, as modified, is able to function as intended, such as, if the hay in the bag was not perfectly balanced, this would result in any number of possible angles, OR, one could place the bag at 45 degrees, then secure it with another member such as a nail on the post or wall, which still would meet the scope as claimed.
In response to applicant's argument that “a user would not have to remove a hay bag from the hanging position when adding fodder to the hay bag and the hay bag would remain open when hung”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant has not disclosed a particular strap configuration that results in a structural difference from that of the prior art. Applicant has merely recited that the particular hanging position and angle results in a structural difference.
 Applicant further argued, “The wrist strap in Nieves is not intended to hang the bag in a particular position or at a particular angle. Additionally, any angle of the purse 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644